FILED
                            NOT FOR PUBLICATION                               JUN 30 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DeWAYNE THOMPSON,                                No. 14-16338

               Plaintiff - Appellant,            D.C. No. 1:13-cv-00625-AWI-
                                                 BAM
 v.

M. P. HERNANDEZ; F. MUNOZ,                       MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      California state prisoner DeWayne Thompson appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

procedural due process violations in connection with a disciplinary hearing. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Huftile v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Miccio–Fonseca, 410 F.3d 1136, 1138 (9th Cir. 2005) (dismissal under 28 U.S.C.

§ 1915(e)(2)(B)(ii)); Ramirez v. Galaza, 334 F.3d 850, 853 (9th Cir. 2003)

(dismissal under 28 U.S.C. § 1915A). We affirm.

      The district court properly dismissed Thompson’s action as barred by Heck

v. Humphrey, 512 U.S. 477 (1994), because success in Thompson’s action would

necessarily demonstrate the invalidity of his disciplinary conviction and loss of

time credits, and Thompson failed to allege facts sufficient to show their

invalidation. See Wilkinson v. Dotson, 544 U.S. 74, 80-82 (2005) (a prisoner’s

§ 1983 action is barred if success “would necessarily demonstrate the invalidity of

confinement or its duration[,]” unless “the conviction or sentence has already been

invalidated” (citation and internal quotation marks omitted)); Edwards v. Balisok,

520 U.S. 641, 645-48 (1997) (Heck rule applies to § 1983 claims for damages

alleging procedural defects with disciplinary hearing when based on the “deceit

and bias” of the decisionmaker); see also McQuillion v. Schwarzenegger, 369 F.3d
1091, 1097-98 (9th Cir. 2004) (“The disclaimer in the complaint that [plaintiffs] do

not seek relief that implicates the continuing validity of their confinement does not

bring their claims outside the reach of Heck.”).

      The district court did not abuse its discretion by denying Thompson’s

motion for reconsideration under Federal Rule of Civil Procedure 59(e) because


                                          2                                    14-16338
Thompson failed to establish any ground warranting reconsideration. See Sch.

Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.

1993) (setting forth standard of review and grounds for reconsideration under Rule

59(e)).

      AFFIRMED.




                                         3                                  14-16338